SILVER STANDARD RESOURCES INC. MANAGEMENT DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2009 Management Discussion and Analysis of Financial Position and Operating Results We are a development stage company that since 1994 has assembled a portfolio of silver-dominant projects which are located in seven countries in the Americas and Australia.We are now focused on advancing our five principal projects, the Pirquitas project, the San Luis project, the Pitarrilla project, the Diablillos project and the Snowfield project.Currently we are completing the construction of our Pirquitas project located in the province of Jujuy in northwest Argentina.In aggregate, we own what we believe to be the largest in-ground silver resource of any publicly-traded primary silver company.Certain of our projects also contain significant gold resources. We may opportunistically monetize certain of our other assets.Our common stock is quoted on the Nasdaq Global Market under the trading symbol SSRI and listed on the Toronto Stock Exchange under the symbol SSO. This management discussion and analysis (MD&A) of the financial position and operating results of the company for the three months ended March 31, 2009 and 2008 is prepared as of May 14, 2009 and should be read in conjunction with the audited consolidated financial statements and the related notes thereto and in conjunction with the MD&A for the year ended December 31, 2008, which have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”). All dollar amounts referred to in this discussion and analysis are expressed in United States (“US”) dollars except where indicated otherwise.Additional information relating to us, including our annual information form, is available free of charge on our website at www.silverstandard.com, on the Canadian Securities Administrators’ (CSA) website at www.sedar.com, and on the EDGAR section of the United States Securities and Exchange Commission’s (SEC) website at www.sec.gov. Effective January 1, 2009, we changed our measurement and reporting currency from the Canadian dollar to the US dollar as a result of a change in the nature of our operations.Due to the development of the Pirquitas project as well as our other principle projects in countries other than Canada, a significant portion of costs are incurred in US dollars.Our recent debt and equity financings were completed in US dollars, and we now hold a majority of our cash and cash equivalents in US dollars.With commercial production anticipated to commence at our Pirquitas project in 2009, our revenue stream will also be denominated in US dollars.See note 14 of our interim financial statements for effect of the change in functional currency on prior year comparative figures. FIRST QUARTER FINANCIAL RESULTS · We recorded a loss for the quarter of $2.6 million or $0.04 per share.Significant items incurred during the quarter include: o $2.1 million of general and administration expense; o $1.9 million non-cash stock based compensation expense; o $1.0 million foreign exchange loss, reflecting strengthening of the US dollar against our Canadian dollar holdings; offset by: o $1.6 million recovery on interest received from asset-backed commercial paper investments; and o $0.9 million recovery on current income tax after finalizing our tax filings. · We incurred $18.4 million for construction, $14.6 million for pre-operating costs and $2.6 million for mining equipment at the Pirquitas project in Argentina. 1 · We incurred $3.1 million in exploration expenditures to advance other key properties during the quarter. Significant exploration expenditures include $1.4 million at the Pitarrilla project in Mexico, $0.8 million at the San Luis project in Peru and $0.3 million at the Diablillos project in Argentina. FIRST QUARTER FINANCIAL REVIEW For the quarter ended March 31, 2009, we recorded a net loss of $2,598,000 ($0.04 per share), compared to earnings of $2,328,000 ($0.04 per share) in the first quarter of 2008.A discussion of the various components of the expense and income items compared to the prior year are as follows: Exploration and mineral property costs Three Months Ended March 31 2009 2008 $(000) $(000) Property examination and exploration 2 49 Reclamation and accretion 78 55 80 104 We incurred $2,000 in property examination and exploration expenditures during the quarter compared to $49,000 for the same quarter in 2008, reflecting a decrease in general exploration activities as we continue to focus on development of the Pirquitas project. Reclamation and accretion expense was $78,000 during the quarter compared to $55,000 expended during the same quarter of the prior year.The increase was attributed to higher accretion expense for asset retirement obligations for the Pirquitas project. Expenses Three Months Ended March 31 2009 2008 $(000) $(000) General and administration 2,051 2,016 Depreciation 42 68 Stock-based compensation 1,914 2,424 Foreign exchange loss (gain) 1,035 (2,825) 5,042 1,683 General and administrative expenses during the quarter were $2,051,000 compared to $2,016,000 in the same quarter of the prior year.The increase in general and administrative expenses was the result of an increase in aggregate salaries and employee benefits due to hiring additional senior staff as we transition to a producing mining company. This increase was offset by an overall reduction in general and administrative expenses, which are primarily incurred in Canadian dollars, due to the strengthening of the US dollar from the first quarter of 2008. Stock-based compensation expense during the quarter was $1,914,000 compared to $2,424,000 in the same period of the prior year.Of the current quarter’s expense, $1,600,000 was related to stock based compensation awarded to employees and $314,000 related to stock based compensation awarded to directors and consultants.This compares with $2,105,000 related to employee and $319,000 related to directors and consultants in the same quarter of the prior year.Stock based compensation expense is recognized over the vesting period of the options granted.The decrease in total stock-based compensation was due to less unvested options outstanding in the current quarter as compared to the same quarter of the prior year. 2 Stock-based compensation assigned to mineral properties during the quarter was $23,000 compared to ($53,000) in the same quarter of the prior year.The increase was related to stock-based compensation expense reversed as a result of unvested stock options forfeited during the first quarter of the prior year. Foreign exchange loss was $1,035,000 for the quarter compared to a gain of $2,825,000 in the same quarter of the prior year.A portion of our cash and cash equivalents, marketable securities, asset-backed commercial paper investments and convertible debenture receivable are denominated in Canadian dollars.Therefore, the weakening of the Canadian dollar in relation to the US dollar resulted in a foreign exchange loss. Other income (expenses) Three Months Ended March 31 2009 2008 $(000 ) $(000 ) Investment income 330 817 Financing fees - (3,757 ) Interest expense on convertible notes - (625 ) Gain on sale of silver bullion - 23,699 Gain on sale of marketable securities - 974 Unrealized gain (loss) on financial instruments held-for-trading (4 ) 1,391 Write-down of mineral properties (377 ) - Gain (write-down) on other investments 1,630 (17,903 ) 1,579 4,596 For the three months ended March 31, 2009, investment income was $330,000 compared to $817,000 in the same period of the prior year.The decrease in investment income was due to lower yields realized on investments.As a result of significant volatility in the credit markets, we opted to mitigate credit risk by investing the majority of our cash and cash equivalents in US and Canadian government treasury bills.These treasuries are considered to be lower risk and, as a result, have lower yields. In February 2008, we successfully completed a US$138,000,000 convertible note financing.The convertible notes bear interest at a rate of 4.5% per year and may be redeemed by us on and after March5,2013.Financing fees of $3,757,000 expensed in the prior year relate to one-time financing expenses including underwriters’ commissions, legal fees and auditors’ fees associated with the financing. For the three months ended March 31, 2009, interest and accretion expense related to the convertible notes was $3,175,000 compared to $1,002,000 in the same quarter of the prior year.In the current quarter, all interest and accretion expense incurred was capitalized to construction in progress as compared to $377,000 in the same quarter of the prior year.As a result, no interest expense was expensed to net loss in the current quarter as compared to $625,000 expensed in the prior year. In March 2008, we sold our silver bullion for a gain of $23,699,000.No tax expense was recorded as we have sufficient tax pools to offset the taxable gain on the sale. Gain on sale of marketable securities was $974,000 in the first quarter of the prior year.No marketable securities were sold during the current quarter. Unrealized loss on financial instruments held-for-trading during the quarter was $4,000 compared to an unrealized gain of $1,391,000 in the same quarter of the prior year.The unrealized gain in the prior period was primarily the result of a $1,385,000 unrealized gain on mark-to-market adjustment of foreign exchange options, these foreign exchange contracts were closed in March 2008. 3 During the quarter, we allowed our mineral rights for the La Bandera project in Mexico and Veca project in Peru to lapse.As a result, a $377,000 write-down of mineral property was recorded to net loss for the period.No write-down of mineral property was recorded in the same quarter of the prior year. During the quarter, we recorded a recovery of other investments of $1,630,000 compared to a write-down of $17,903,000 in the same quarter of the prior year.The $1,630,000 recovery relates to a retroactive interest payment received on our asset-backed commercial paper (“ABCP”) investment covering the period from August 2007 to August 2008.In the same quarter of the prior year, we recorded a write-down of $17,903,000 on our investment in ABCP to its estimated fair value. For the three months ended March 31, 2009, we recorded an income tax recovery of $900,000 compared to $nil in the same quarter of the prior year.In July 2008, we estimated income tax expense of $13,370,000 related to sale of the Shafter project.During the current quarter, we finalized our tax filing which resulted in a reduction in our original estimate of income tax expense by $900,000.Future income tax recovery during the quarter was $45,000 compared to future income tax expense of $481,000 in the same quarter of the prior year.Future income tax recovery (expense) reflects the tax effect on unrealized gain (loss) on our marketable securities during the respective periods. Summary of quarterly results The following table sets forth selected quarterly financial information for each of our last eight quarters: Quarter ending (unaudited) Total Revenues $ Earnings (Loss) $(000) Earnings (Loss) Per Share $ March 31, 2009 nil (2,598) (1) (0.04) December 31, 2008 nil (14,312) (2) (0.23) September 30, 2008 nil 11,951 (3) 0.19 June 30, 2008 nil (5,913) (4) (0.09) March 31, 2008 nil 2,328 (5) 0.04 December 31, 2007 nil (13,896) (6) (0.22) September 30, 2007 nil (12,954) (7) (0.21) June 30, 2007 nil (6,384) (8) (0.10) Explanatory notes: (1) Includes $1,914,000 non-cash stock based compensation expense, $1,035,000 of foreign exchange loss, offset by $1,602,000 recovery of other investments. (2) Includes $3,100,000 foreign exchange loss, $2,165,000 non-cash stock based compensation expense,$4,891,000 mark to market write-down of marketable securities and $1,733,000 of current income tax expense. (3) Includes $18,621,000 after-tax gain on sale of Shafter Silver project, $1,591,000 foreign exchange gain, net of $2,897,000 future income tax expense, $2,600,000 non-cash stock based compensation expense and $888,000 unrealized loss on financial instruments held-for-trading. (4) Includes $2,412,000 in non-cash stock based compensation expense, $1,116,000 foreign exchange loss, and $1,420,000 interest expense on convertible debt. (5) Includes $23,699,000 gain on sale of silver bullion, $2,825,000 foreign exchange gain , $1,391,000 gain on financial instruments held-for-trading and $974,000 gain on sale of marketable securities netof $17,903,000 write-down in fair value of asset-backed commercial paper. (6) Includes $3,956,000 non-cash stock based compensation expense and a further $8,156,000 write-down in fair value of asset-backed commercial paper. (7) Includes $4,216,000 non-cash stock based compensation expense, $4,077,000 write-down in fair value of asset-backed commercial paper, $1,861,000 foreign exchange loss and a $1,966,000 loss on the fair value of foreign exchange contracts. (8) Includes $3,725,000 in non-cash expenses related to values assigned to stock options and $1,758,000 in future income tax expense. 4 Financial Position and Liquidity Liquidity and Capital Resources At March 31, 2009, we held $107,723,000 in cash and cash equivalents and $10,877,000 in marketable securities.A significant portion of our cash and cash equivalents are held in large Canadian financial institutions and are composed of financial instruments issued by US and Canadian banks and governments with high investment grade ratings. With working capital of $92,440,000 at March 31, 2009, we have sufficient funds to complete the construction of the Pirquitas mine as well as our planned exploration programs for the remainder of the year. Operating Activities Cash flows used in operations in the quarter were $4,006,000 compared to $8,052,000 in the same quarter of the prior year.The decrease in cash used in operations was due primarily to higher financing costs related to the issuance of convertible notes in the prior year. Financing Activities The following table summarizes cash flows from financing activities: Financing activities Three Months Ended March 31 2009 2008 $(000) $(000) Shares issued for cash 93,754 1,443 Proceeds from issuance of convertible notes - 138,000 Financing costs related to equity portion ofconvertible notes financing - (1,473) 93,754 137,970 During the quarter, we closed a public share offering of 5,826,000 common shares at a price of $17.00 per share, for aggregate gross proceeds of $99,037,000. After deducting underwriting fees and estimated offering expenses of $5,648,000, net proceeds were $93,389,000. During the quarter, proceeds from exercise of options were $365,000 as compared to $1,443,000 for the same quarter of the prior year. During the first quarter of 2008, we sold $138,000,000 in senior convertible notes.The unsecured notes bear interest at a rate of 4.5% per annum, payable semi-annually, and mature on March1,2028. 5 Investing Activities Mineral Properties and Capital Expenditures Total mineral property expenditures incurred during the quarter were $4,766,000 compared to $7,858,000 in the comparable quarter of the prior year.A summary by mineral property is as follows: Three Months Ended March 31 2009 2008 $(000) $(000) Bowdens 41 69 Candelaria 63 67 Challacollo 76 175 Diablillos 286 1,271 Pitarrilla 1,417 3,700 San Luis 764 1,326 Snowfield 76 48 Veta Colorada 32 22 Other 341 306 Change in working capital 1,669 874 4,766 7,858 The above table reflects cash expenditures incurred by property.It does not include the value of shares issued for mineral properties and other non-cash charges. Pirquitas During the three months ended March 31, 2009, approximately $20,988,000 of capital and $14,576,000million of pre-operative expenditures were incurred on the Pirquitas project in Argentina. During the quarter, we completed construction of the silver circuit, advanced commissioning of the ball mill and delivered ore to the ball mill feed system.Subsequent to the end of the quarter, we completed commissioning of the silver flotation circuit and commenced concentrate production.Silver concentrate is now being produced and stockpiled for shipment in May. At current metal prices, the silver and tin concentrates account for over 95% of the anticipated revenue from the mine.As a result, the silver circuit will be optimized first, followed by the tin circuit.Due to encouraging results from metallurgical test work, process equipment purchased for the zinc circuit will be used to enhance silver recoveries and increase the silver content of the silver concentrate.Consequently, completion of the zinc circuit will be subject to further evaluation. Open pit pre-stripping has been completed and the initial ore has been exposed.Open pit ore is being stockpiled while the historical jig tailings are fed through the silver circuit during the second quarter. With production ramping up through the second quarter of 2009, Pirquitas is expected to produce approximately six million ounces of silver in 2009 and achieve full production in 2010 of approximately 10 million ounces of silver. In
